ORDER

The Court having considered the Petition for Reinstatement filed by Donald Saunders Litman, Bar Counsel’s response thereto, and upon good cause shown, it is this 19th day of May, 2016
ORDERED, by the Court of Appeals of Maryland a majority of the Court, that the petition be, and it is hereby, GRANTED, and that Donald Saunders Litman is hereby reinstated to the practice of law in Maryland, and it is further
ORDERED, that the Clerk of this Court shall replace the name of Donald Saunders Litman on the register of the attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and to the Clerks of all judicial tribunals in this State.